Order of disposition, Family Court, New York County (Paul Grosvenor, J.), entered on or about March 16, 1993, which placed respondent’s children with the Commissioner of Social Services for a period of one year following a fact-finding determination that she had neglected them, unanimously affirmed, without costs. Appeal from order of said court and Justice entered January 22,1993, unanimously dismissed as abandoned, without costs.
There is no merit to respondent’s contention that this case should be remanded for a good cause hearing pursuant to section 1055 (b) (i) of the Family Court Act. Such a determina*102tion is required when a petition to extend the placement of a child resulting from an earlier finding of neglect is not filed at least sixty days prior to the expiration of the period of placement. However, after the order placing the subject children with the Commissioner of Social Services inadvertently lapsed, the Commissioner did not file a petition to extend that placement; it filed a new neglect petition. There is no similar good cause pre-requisite for the filing of a new petition in this situation (see, Matter of Shaniqua L., 193 AD2d 370; Matter of Clara deJ., 186 AD2d 33).
Even if the petition could be construed as one to extend placement rather than one for neglect, and even if good cause could not be shown in this case, dismissal is not required; rather, the court may either dismiss the petition or convert the petition into a de novo neglect petition (see, Matter of Lindsay W., 129 AD2d 800). As the petition was treated as a de novo petition and we find the evidence sufficient to support the new finding of neglect based on the respondent-mother’s mental illness (see, e.g., Matter of Ayana E., 162 AD2d 330, Iv denied 76 NY2d 708; Matter of Zariyasta S., 158 AD2d 45, 48), we would affirm. Concur—Murphy, P. J., Rosenberger, Rubin, Tom and Mazzarelli, JJ.